DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Bruce Vance on 05 April 2021.

The application has been amended as follows: 
	Please amend claims 2-3 and 6-9, cancel claims 10-23.

2.    (Original) The laundry processing apparatus of claim 1, wherein a plurality of 

6.    (Withdrawn) The laundry processing apparatus of claim 4, wherein the inner side of at least one of the upper transverse damper or the lower transverse damper is disposed to form an acute angle with an outer peripheral surface of the tub.
7.    (Withdrawn) The laundry processing apparatus of claim 1, further comprising a tub guide pin transversely installed at an outer peripheral surface of the tub, and
wherein the inner side of at least one of the upper transverse damper or the lower transverse damper is horizontally moved along the tub guide pin.

8.    (Withdrawn) The laundry processing apparatus of claim 1, further comprising a guide pin fixed to the cabinet and vertically,
wherein at least one of the upper transverse damper or the lower transverse damper is coupled with the guide pin, and
when vibration occurs in the tub, the at least one of the upper transverse damper or the lower transverse damper is movable in a vertical direction along the guide pin.
9.    (Withdrawn) The laundry processing apparatus of claim 1, wherein at least one of the inner side of the upper transverse damper coupled with the tub or the inner side of the lower transverse damper coupled with the tub is rotatably coupled with the tub.

Election/Restrictions
Claims 1-5 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 03 June 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is hereby withdrawn.  Claims 6-9, directed to a species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 10-23 have been canceled as agreed to by Applicant in the interview on 05 April 2021 as part of the Examiner’s amendment.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a  laundry 
The closest prior art of record is that of KR 10-0195454 to Park et al. (Park).  Park teaches a washing machine comprising: a cabinet; a tub arranged in the interior of the cabinet; longitudinal dampers for supporting the tub as same hangs from cabinet; and a lower transverse damper connecting the lower part of the tub and cabinet. Park does not teach upper transverse dampers, connecting the upper part of the tub and 
The advantage of the current invention over that of Park is that by having the configuration of the guide pins along with the placement of the dampers in relation thereto, torsional forces of the laundry processing apparatus may be reduced thereby reducing overall vibration thereof.
Since claim 1 is allowed, claims 2-9 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711